NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 28 January 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 11 has been cancelled.
Claims 1-10 and 12-18 are currently pending and considered below.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Greg Antrim on behalf of Attorney Joseph Sofer on 28 February 2022.

The application has been amended as follows: 
Claim 1, line 10, “a user” has been amended to --said user--

Claim 7, line 1, “said fitness device” has been amended to --said exercise device--
Claim 7, line 2, “the curved bottom surface” has been amended to --the curved forearm region--
Claim 7, line 3, “involve” has been deleted

Claim 10, line 2, “made of any one of a variety of materials” has been deleted

Claim 12 has been deleted and replaced with the following:
--12. The exercise device as claimed in claim 1, wherein the one or more omnidirectional casters comprises at least two omnidirectional casters, wherein one of said at least two omnidirectional casters is disposed perpendicular to a long axis of said curved forearm region.--

Claim 13, lines 2-3, “said at least one omni directional caster” has been amended to --said one or more omnidirectional casters--

Claim 14, line 1, “The exercise device as claimed in claim 9” has been amended to --The exercise device as claimed in claim 1--

Claim 15 has been deleted and replaced with the following:
--15. The exercise device as claimed in claim 12, wherein said at least two omnidirectional casters comprises three omnidirectional casters attached to a bottom of the curved forearm region, said three omnidirectional casters arranged in a triangle.--


Examiner’s Comment


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M FISK/            Examiner, Art Unit 3784                                                                                                                                                                                            





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784